By the Court :
Jurisdiction in error is conferred upon this court by section 6710 of the Revised Statutes. The pertinent provisions of the section as amended April 25, 1898, before either of these petitions in error was filed, are: “A judgment rendered or a final order made by any circuit court * * * may be reversed, vacated, or modified by the Supreme Court on petition in error, for errors appearing on the record, in any case * * * in which is involved, exclusive of interest and costs, the sum or value of more than three hundred dollars * * * .”
In Sheaff v. Williams et al., 59 Ohio St., 559, it was decided that “When a petition in error and the required transcript of the record to be reviewed are filed in this court, the facts necessary to show the jurisdiction of the court under section 6710, Revised Statutes, *175as amended April 25, 1898, should appear either in the petition or the record.” When jurisdiction depends on the sum or value involved it usually appears ■ in the record brought here for review, but when, as in the present cases, it does not so appear, a sum or value necessary to bring the cases within the jurisdiction of this court must be alleged in the petition in error, and if the allegation is denied it must be supported by evidence. The statute referred to is not a general grant of jurisdiction to reverse judgments of inferior tribunals with an exception of cases involving less than three hundred dollars. On the contrary the grant is of jurisdiction in those cases only in which more than three hundred dollars is involved. The jurisdiction of a court of record over the subject matter of a controversy should appear in its record. It is quite obvious that such allegation of fact must be made when a review is sought of judgments rendered in suits for injunction and specific performance, since the sum or value involved does not otherwise appear.

Petitions in error dismissed for want of jurisdiction.

Minshall, C. J.; Williams, Buekut, Davis and Shauck, JJ., concur.